  
VOTING AGREEMENT


THIS VOTING AGREEMENT, dated as of January 27, 2011 (this “Agreement”), is made
by and among WES CONSULTING, INC., a Florida corporation (“Corporation”), FYODOR
PETRENKO, an individual resident of the State of New Jersey (“Petrenko”), and
LOUIS S. FRIEDMAN, an individual resident of the State of Georgia (“Friedman”).
 
WITNESSETH:


WHEREAS, this Agreement is being delivered pursuant to that certain Stock
Purchase Agreement, dated as of January 27, 2011 (the “Purchase Agreement”), by
and among the Corporation, Petrenko, Web Merchants, Inc., a Delaware corporation
(“Web Merchants”) and Dmitrii Spetetchii, pursuant to which, among other things,
Petrenko has agreed to sell all of his shares of capital stock of Web Merchants
to the Corporation in exchange for the issuance of shares of the common stock,
par value $.01 per share, of the Corporation (the “Common Stock”);
 
WHEREAS, as a result of the transactions contemplated by the Purchase Agreement,
Petrenko will own 25,394,400 shares of Common Stock;
 
WHEREAS, Friedman is the President and Chief Executive Officer of the
Corporation and owns 28,394,376 shares of Common Stock;
 
WHEREAS, the Corporation is in the process of amending its Articles of
Incorporation to create Series A Convertible Preferred Stock, par value $.001
per share (the “Preferred Stock”), and promptly following the amendment of its
Articles of Incorporation, the Corporation will issue 4,300,000 shares of the
Preferred Stock to Friedman, and
 
WHEREAS, Friedman and Petrenko have agreed to enter into this Agreement and to
restrict their right to vote their shares of Preferred Stock and Common Stock,
as well as any additional shares of the voting capital stock of the Corporation
subsequently acquired by them, in accordance with the terms and conditions of
this Agreement.
 
NOW, THEREFORE, in consideration of the premises and of the mutual promises set
forth herein, and other good and valuable consideration, the adequacy, receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:
 
SECTION 1.     Definitions; Construction. For purposes of this Agreement, the
following terms shall have the following meanings:
 
(a)           “Affiliate” shall mean, with respect to a Person, any Person which
controls, is controlled by or is under common control with such Person and any
officer, director, shareholder or employee of such Person and any member of the
Immediate Family of any natural person.
 
(b)           “Board” shall mean the board of directors of the Corporation.
 
(c)           “Director” shall mean a member of the Board.
  
 
 

--------------------------------------------------------------------------------

 
  
(d)           “Corporation” shall mean WES Consulting, Inc., a Florida
corporation, and any corporation that shall succeed to the business and assets
of the Corporation in a transaction (such as a merger, consolidation, or
reorganization) in which the Stock of the Corporation is converted into capital
stock of such successor corporation.
 
(e)           “Immediate Family” shall mean, with respect to any natural person,
such natural person’s spouse, lineal descendants, grandparent or grandparents,
parent or parents, brother or brothers, and sister or sisters, in every case
including, as appropriate, adoptive relationships.
 
(f)           “Person” means an individual, a partnership, a corporation, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization or association, a limited liability company, a limited liability
partnership, or a government entity (or any department, agency, or political
subdivision thereof).
 
(g)           “Stock” shall mean the authorized shares of the Common Stock, the
authorized shares of the Preferred Stock, and any other authorized shares of
capital stock of the Corporation (of whatever kind, class or designation),
whether now or hereafter authorized, if such shares generally have the right to
elect Directors of the Corporation.
 
Throughout this Agreement, the words “own”, “owns” or “ownership” shall include
the ownership of all shares by such Person, whether beneficially, as defined in
Rule 13d-3 promulgated pursuant to the Securities Exchange Act of 1934, as
amended, or of record.
 
SECTION 2.    General Prohibition Against Transfers. Neither Friedman nor
Petrenko shall sell, assign, pledge, dispose of, hypothecate, or otherwise
transfer (whether by operation of law or otherwise), or encumber any interest in
his Stock (“Proposed Transfer”), except in accordance with the terms of this
Agreement.
 
SECTION 3.    Permitted Transfers. The provisions of Section 2 hereof shall not
apply to a Proposed Transfer of Stock to or for the benefit of (i) any trust for
the sole benefit of Friedman or Petrenko, (ii) any Proposed Transfer made in
compliance with the terms of Sections 5 and 6 hereof, or (iii) any Immediate
Family of Friedman or Petrenko upon his adjudication by a court of competent
jurisdiction that he is permanently incompetent to manage his person or
property; provided, however, that any such transferees shall take such Stock
subject to all restrictions, terms and conditions of this Agreement and shall
execute and deliver to the Corporation a written confirmation of the same prior
to acquiring such Stock.
 
SECTION 4.     Board Composition; Election of Officers; Governance Matters.
 
(a)           As soon as practicable after the consummation of the transactions
contemplated by the Purchase Agreement, Friedman and Petrenko shall take all
such actions with respect to the voting of all shares of Stock now owned and
held or hereafter acquired by either of them to cause there to be elected as
Directors (i) Friedman and Petrenko or a designee selected by each of Friedman
and Petrenko, and (ii) one (1) additional Director mutually designated by
Friedman and Petrenko, it being expressly understood that Ron Scott (“Scott”)
shall serve as such mutual designee for so long as Scott remains an employee of
the Corporation.
  
 
2

--------------------------------------------------------------------------------

 
  
(b)           At such time as the shareholders of the Corporation have increased
the number of Directors serving on the Board to four (4) Directors, Friedman and
Petrenko shall take all such actions with respect to the voting of all shares of
Stock now owned and held or hereafter acquired by either of them to cause there
to be elected as Directors (i) Friedman and Petrenko or a designee selected by
each of Friedman and Petrenko, and (ii) one (1) additional Director designated
by each of Friedman and Petrenko.
 
(c)           At such time as the shareholders of the Corporation have increased
the number of Directors serving on the Board to five (5) Directors, Friedman and
Petrenko shall take all such actions with respect to the voting of all shares of
Stock now owned and held or hereafter acquired by either of them to cause there
to be elected as Directors (i) Friedman and Petrenko or a designee selected by
each of Friedman and Petrenko, (ii) one (1) additional Director mutually
designated by Friedman and Petrenko, it being expressly understood that Scott
shall serve as such mutual designee for so long as Scott remains an employee of
the Corporation; and (iii) one (1) additional Director designated by each of
Friedman and Petrenko.
 
(d)           All other and additional Directors serving on the Board shall be
appointed and elected as provided in the Articles of Incorporation and Bylaws of
the Corporation.
 
(e)           Friedman and Petrenko may each remove any Director designated by
him for any reason or for no reason, and if a Director designated by Friedman or
Petrenko is removed, resigns, dies or otherwise ceases to be a Director, for any
reason or for no reason, then Friedman or Petrenko, as the case may be, shall be
entitled to designate the Person to replace such Director designated by Friedman
or Petrenko for the remainder of his or her unexpired term. In the event that
Directors shall be entitled to fill a vacancy on the Board, then Friedman and
Petrenko agree to cause their respective representative Directors to vote to
fill such vacancy in accordance with the immediately preceding sentence.
 
(f)           Friedman and Petrenko further agree to cause their designated
Directors serving on the Board:
 
(1)           to elect and appoint Friedman as the President and Chief Executive
Officer of the Corporation, Petrenko as the Executive Vice President of the
Corporation, and Scott (or such other Person as Friedman and Petrenko shall
mutually designate) as the Secretary and Chief Financial Officer of the
Corporation, with such duties and responsibilities as provided in the Articles
of Incorporation and Bylaws of the Corporation and the resolutions and written
instructions of the Board; and
 
(2)           to restrict the officers of the Corporation from taking any of the
following actions on behalf of the Corporation without the prior approval of the
Board:
 
(i) the sale, lease, encumbrance, loan, exchange or other transfer of the assets
of the Corporation other than in the usual and regular course of business;
 
(ii) the creation of any liability by or on behalf of the Corporation, whether
actual or contingent, in excess of $50,000.00, including, but not limited to,
any loan, guarantee, or other agreement which may result in indebtedness to the
Corporation; provided that such limitation shall not apply to any liability
incurred in connection with the purchase of inventory, in each case incurred in
the ordinary course of the Corporation’s business consistent with past practice;
  
 
3

--------------------------------------------------------------------------------

 
  
(iii) making any loan or advance to, or otherwise providing funds or credit to
or for, any other Person;
 
(iv) entering into any agreement not in the usual and regular course of the
Corporation’s business;
 
(v) organizing a subsidiary or acquiring an equity or other interest in any
other Person, or entering into a joint venture or strategic alliance;
 
(vi) making any investment, by way of capital contribution or otherwise, in or
with any Person except (I) investments and direct obligations of, or instruments
unconditionally guaranteed by, the United States of America or in certificates
of deposit issued by, and time deposits with, a commercial bank having capital
and surplus in excess of one (1) billion dollars; (II) investments in any money
market account maintained with a financial institution; (III) demand deposit
accounts maintained in the ordinary course of business; (IV) commercial papers
rated A-1 or better by Standard and Poor’s Corporation of P-1 or better by
Moody’s Investor Services, Inc.;
 
(vii) making capital expenditures in any fiscal year in excess of the level
approved by the Board in the capital budget adopted by the Board for that fiscal
year;
 
(viii) issuing, distributing, redeeming, retiring, purchasing, acquiring or
selling any equity or debt securities of the Corporation or apply any of its
property to any of the foregoing except as otherwise provided in this Agreement;
 
(ix) declaring or paying any dividends, or setting apart any sum for the payment
of any dividends on, or making any other distribution or reduction of capital
otherwise in respect of, any shares of the Common Stock, except as otherwise
provided in this Agreement;
 
(x) changing the Corporation’s current lines of business or entering into any
new line of business;
 
(xi) retaining any attorney, accountant, investment banker, financial advisor or
person performing a similar function to represent or provide services to the
Corporation;
 
(xii) authorizing or approving the budget for the Corporation;
 
(xiii) authorizing or entering into any agreement or arrangement (whether or not
in writing) between the Corporation and any of its officers, directors,
shareholders or affiliates;
  
 
4

--------------------------------------------------------------------------------

 

(xiv) filing, or consenting by answer otherwise to the filing against it, of a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy or insolvency under the laws of any jurisdiction, making an
assignment for the benefit of its creditors or consenting to the appointment of
a custodian, receiver, trustee or other officer with similar powers for itself
or for any substantial part of its assets or taking or omitting any other action
which would result (with the giving of notice or passage of time or both) in the
Bankruptcy of the Corporation or any of its subsidiaries; or
 
(xv) agreeing (whether or not in writing) to do any of the foregoing;
 
provided, however, that nothing in this Section 4(c)(2) shall be deemed to
restrict the authority of the Board to oversee the management of the Corporation
as provided in the Articles of Incorporation and Bylaws of the Corporation and
applicable law.
 
(g)           Neither Friedman nor Petrenko shall vote their shares of Stock now
owned and held or hereafter acquired by either of them, or vote in their
respective capacities as Directors of the Company, to approve or consent to the
undertaking of any of the following actions, unless Friedman or Petrenko shall
have first obtained the affirmative vote or written consent of the other (which
affirmative vote or consent shall not be unreasonably withheld or delayed):
 
  (1)           the transfer, sale, conveyance or assignment of all or
substantially all of the assets of the Corporation (or contract for or suffer or
permit any of the foregoing), including, without limitation, options to purchase
and so called “installment sales contracts,” “land contracts,” or “contracts for
deed”);
 
  (2)           the merger or consummation of any share exchange with any other
Person pursuant to which the Corporation will not be the surviving Person in
such transaction;
 
  (3)           the amendment or modification of this Agreement, the Articles of
Incorporation or the Bylaws of the Corporation;
 
  (4)           the undertaking generally of any act which is in contravention
of this Agreement;
    
  (5)           the subdivision of the Stock, by split up or otherwise, or
combination of the Stock;
 
  (6)          the issuance of additional shares of the Stock other than in
connection with Stock that is issuable under current commitments, including but
not limited to stock options, convertible debt, payment agreements, and
warrants; and
 
  (7)           the filing of a voluntary petition or otherwise initiate
proceedings (i) to have the Corporation adjudicated insolvent or, (ii) seeking
an order for relief of the Corporation as debtor under the United States
Bankruptcy Code (11 U.S.C. §§ 101 et seq.); the filing of any petition seeking
any composition, reorganization, readjustment, liquidation, dissolution or
similar relief under the present or any future federal bankruptcy laws or any
other present or future applicable federal, state or other statute or law
relative to bankruptcy, insolvency, or other relief for debtors with respect to
the Corporation; or the seeking of the appointment of any trustee, receiver,
conservator, assignee, sequestrator, custodian, liquidator (or other similar
official) of the Corporation or of all or any substantial part of the
Corporation’s property; or the making of any general assignment for the benefit
of creditors of the Corporation; or the admission in writing of the inability of
the Corporation to pay its debts generally as they become due; or the
declaration of or otherwise effecting a moratorium on the Corporation’s debt or
take any action in furtherance of any proscribed action.
  
 
5

--------------------------------------------------------------------------------

 
  
(h)           The parties hereto agree to work together and take all actions
necessary or advisable to carry out the intent of this Agreement and to give
maximum effect to the provisions hereof, including, without limitation, the
calling of special meetings of the shareholders of the Corporation and the
amendment of the constituent documents of the Corporation, as may be necessary
or advisable.
 
SECTION 5.     Right of First Refusal.
 
(a)           Neither Friedman nor Petrenko shall make any Proposed Transfer of
all or any portion of his Stock now owned and held or hereafter acquired to any
Person other than as provided in Section 3 hereof unless he has first complied
with the provisions of this Section 5 and Section 6 hereof.  Neither Friedman
nor Petrenko shall make a Proposed Transfer of all or any portion of his Stock
now owned and held or hereafter acquired to any Person other than as provided in
Section 3 hereof, in one or more related transactions, unless (i) such
shareholder (the “Selling Shareholder”) has received a bona fide written offer
(the “Purchase Offer”) from the proposed transferee of the Selling Shareholder’s
Stock (the “Purchaser”) to purchase all or any portion of the Selling
Shareholder’s Stock (the “Offered Shares”), which offer shall be in writing
signed by the Purchaser, and (ii) the Selling Shareholder first offers to sell
to the other shareholder hereunder (the “Refusal/Co-Sale Shareholder”) the
Offered Shares.  Prior to making any Proposed Transfer that is subject to this
Section 5, the Selling Shareholder shall give the Refusal/Co-Sale Shareholder
written notice (the “Offer Notice”) which shall include (1) the identity of the
Purchaser, (2) a copy of the Purchase Offer, and (3) an offer (the “Offer”) to
sell to the Refusal/Co-Sale Shareholder the Offered Shares upon the same terms
and conditions as those provided for in the Purchase Offer.  The Offer shall be
irrevocable for a period of ten (10) days following receipt by the
Refusal/Co-Sale Shareholder of the Offer Notice (the “Offer Period”).


(b)           At any time during the Offer Period, the Refusal/Co-Sale
Shareholder may, in lieu of accepting such Selling Shareholder’s right of
co-sale pursuant to Section 6 hereof, accept the Offer of the Offered Shares by
giving written notice to the Selling Shareholder of such acceptance. If the
Refusal/Co-Sale Shareholder accepts the Offer, the closing of the sale of the
Offered Shares shall take place within sixty (60) days after the Offer is
accepted by the Refusal/Co-Sale Shareholders or, if later, the date of closing
set forth in the Purchase Offer.  At such closing, the Selling Shareholder will
deliver certificates for such Offered Shares against payment of the purchase
price therefor, and the Selling Shareholder shall deliver, and the
Refusal/Co-Sale Shareholder will acquire, the Offered Shares free and clear of
all liens, pledges, encumbrances, restrictions and security interests of any
kind.
  
 
6

--------------------------------------------------------------------------------

 

(c)           If the Refusal/Co-Sale Shareholder does not accept the Offer, or
if the Refusal/Co-Sale Shareholder does not purchase all of the Offered Shares
pursuant to the Offer, by the expiration of the Offer Period (and the
Refusal/Co-Sale Shareholder also elects not to sell pursuant to the Co-Sale
Notice pursuant to Section 6 hereof), then the Selling Shareholder may sell the
remaining Offered Shares to the Purchaser at any time within ninety (90) days
after the last day of the Offer Period, provided that such sale (i) shall be
made on terms no less favorable to the Selling Shareholder than the terms
contained in the Purchase Offer, and (ii) may only be made to the Purchaser
identified in the Purchase Offer.  In the event that the Offered Shares are not
sold in accordance with the terms of the immediately preceding sentence, the
Offered Shares shall again be subject to all of the conditions and restrictions
of this Agreement.  Any Proposed Transfer by the Selling Shareholder after the
last day of the ninety-day period referred to in this Section 5(c) or without
strict compliance with the terms, provisions and conditions of this Section 5
and the other terms, provisions and conditions of this Agreement, shall be null
and void and of no force or effect.


SECTION 6.     Right of Co-Sale.


(a)           If the Selling Shareholder pursuant to Section 5 hereof proposes
to make a Proposed Transfer of all or any portion of his Stock now owned and
held or hereafter acquired to any Person other than as provided in Section 3
hereof, in one or more related transactions, then such Selling Shareholder
shall, in addition to the Offer Notice pursuant to Section 5 hereof, promptly
give written notice (the “Co-Sale Notice”) to the Refusal/Co-Sale Shareholder,
contemporaneous with the Offer Notice referred to in Section 5 hereof.  The
Co-Sale Notice shall contain substantially the same information as the Offer
Notice, including, without limitation, the Co-Sale Shares to be transferred, the
nature of such Proposed Transfer, the consideration to be paid, and the name and
address of each Purchaser.


(b)           In lieu of the rights of the Refusal/Co-Sale Shareholder pursuant
to Section 5 hereof, the Refusal/Co-Sale Shareholder shall have the right,
exercisable upon written notice to the Selling Shareholder during the Offer
Period referred to in Section 5(a) hereof, to participate in such Proposed
Transfer on the same terms and conditions specified in the Co-Sale Notice.  To
the extent that the Refusal/Co-Sale Shareholder exercises such right of
participation in accordance with the terms and conditions set forth below, the
percentage of Co-Sale Shares that the Selling Shareholder may sell in the
transaction shall be correspondingly reduced.  The Refusal/Co-Sale Shareholder
shall effect his participation in the Proposed Transfer by promptly delivering
for transfer to the Purchaser his Stock which he elects to sell.  If the
Refusal/Co-Sale Shareholder exercises the right set forth in this Section 6(b),
then the Selling Shareholder and the Refusal/Co-Sale Shareholder may each sell
all or any part of their respective Stock equal to the product obtained by
multiplying (1) the Co-Sale Shares covered by the Co-Sale Notice by (2) a
fraction, the numerator of which is the number of shares of Stock owned by each
shareholder at the time of the Proposed Transfer, and the denominator of which
is the aggregate number of shares of Stock of both shareholders at the time of
the Proposed Transfer.


(c)           The Stock delivered pursuant to Section 6(b) hereof shall be
transferred to the Purchaser in consummation of the sale of the Stock pursuant
to the terms and conditions specified in the Co-Sale Notice, and the Selling
Shareholder shall concurrently therewith remit to the Refusal/Co-Sale
Shareholder that portion of the sale proceeds to which the Refusal/Co-Sale
Shareholder is entitled by reason of his participation in such sale.  To the
extent that any Purchaser prohibits such assignment or otherwise refuses to
purchase any of the Stocks from the Refusal/Co-Sale Shareholder, the Selling
Shareholder shall not sell to such Purchaser any Co-Sale Shares unless and
until, simultaneously with such sale, the Selling Shareholder shall purchase
such Stock from the Refusal/Co-Sale Shareholder.
 

 
7

--------------------------------------------------------------------------------

 
  
(d)           The exercise or non-exercise of the rights of the shareholders
hereunder to participate in one or more sales of Co-Sale Shares shall not
adversely affect their respective rights to participate in subsequent sales of
Co-Sale Shares subject to Section 6(a) hereof.


(e)           If the Refusal/Co-Sale Shareholder elects not to participate in
the sale of the Co-Sale Shares subject to the Co-Sale Notice within the Offer
Period referred to in Section 6(a) hereof (and fails to respond to the Offer
Notice or rejects the Offer pursuant to Section 5 hereof), then the Selling
Shareholder shall be free for a period of ninety (90) days after the expiration
of the Offer Period to transfer the Co-Sale Shares to the Purchaser thereof for
the same or greater price and on the same terms and conditions as set forth in
the Co-Sale Notice.  If the Selling Shareholder does not transfer the Co-Sale
Shares within the ninety-day period referred to in this Section 6(e), then the
Selling Shareholder’s right to transfer the Co-Sale Shares pursuant to this
Section 6 shall terminate.


SECTION 7.    Preemptive Rights.  If, prior to any firm commitment underwritten
offering by the Corporation of shares of the Common Stock to the public pursuant
to an effective registration statement under the Securities Act of 1933, as
amended, or any subsequent Federal statute thereto, the Corporation shall issue
any equity securities consisting of the Common Stock or other equity securities
convertible into the Common Stock, each of Friedman and Petrenko shall be
entitled to purchase the portion of such Common Stock or other equity securities
to be issued that is necessary in order that the aggregate shares of the Common
Stock held by Friedman or Petrenko constitutes the same percentage of all of the
Common Stock (assuming the conversion, exercise or exchange of all convertible
equity securities) after the issuance of such Common Stock or convertible equity
securities as before the issuance thereof; provided, however, that such
preemptive right shall not apply to (a) issuances of the Common Stock or equity
securities convertible into the Common Stock upon the conversion, exercise or
exchange of equity securities issued in compliance with the provisions of this
Section 7, (b) issuances of the Common Stock or equity securities convertible
into the Common Stock in connection with an exercise of the preemptive rights
granted hereunder, (c) issuances of Common Stock or equity securities to a
Person pursuant to the terms of any stock options, warrants or other equity
securities convertible into the Common Stock that are issued and outstanding on
the date hereof or any stock option, warrant or convertible security plan or
policy approved by Friedman and Petrenko and the Directors designated by
Friedman and Petrenko, or (d) issuances of Common Stock or equity securities,
approved by Friedman and Petrenko and the Directors designated by Friedman and
Petrenko, to a Person in connection with a business relationship as long as the
primary purpose of such issuance is not equity financing.  The price of
securities which Friedman and Petrenko each becomes entitled to purchase by
reason hereof shall be the same price at which such securities are offered to
others.  Friedman or Petrenko may exercise his right under this Section 7 to
purchase the Common Stock or other equity securities convertible into the Common
Stock by paying the purchase price therefor at the principal office of the
Corporation within thirty (30) days after receipt of notice from the Corporation
(which notice by the Corporation shall be given at least thirty-five (35) days
before the issuance of the Common Stock or other equity securities convertible
into the Common Stock) stating the number or amount of the Common Stock or other
equity securities convertible into the Common Stock that the Corporation intends
to issue and the price and characteristics thereof.  Friedman and/or Petrenko
shall pay such purchase price in cash or by check; provided, however, that if
the Corporation is indebted to Friedman or Petrenko, then Friedman or Petrenko
shall be entitled, at his sole option, to credit against the purchase price all
or any portion of the Corporation’s indebtedness to him which is then
due.  Friedman’s and Petrenko’s contractual preemptive rights hereunder shall be
deemed to be exercised immediately prior to the close of business on the day of
payment of the purchase price in accordance with the foregoing provisions, and
at such time Friedman and/or Petrenko shall be treated for all purposes as the
record holder of the equity securities, as the case may be.  As promptly as
practicable (and in any event within five (5) days) after the purchase date, the
Corporation shall issue and deliver at its principal office a certificate or
certificates for the number of full shares of the Common Stock or the number of
full shares or amount, whichever is applicable, of other equity securities
convertible into the Common Stock, together with cash for any fraction of a
share or portion of such other equity security at the purchase price to which
Friedman or Petrenko is entitled hereunder.
  

 
8

--------------------------------------------------------------------------------

 
  

SECTION 8.     Termination. This Agreement shall terminate upon the occurrence
of any of the following events:
 
(a)           the Corporation shall have (i) applied for or consented to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all or a substantial part of its assets; (ii) made
a general assignment for the benefit of its creditors, (iii) commenced a
voluntary case under the Federal Bankruptcy Code of 1978 (“Code”); (iv) filed a
petition seeking to take advantage of any other law relating to bankruptcy,
insolvency, reorganization, winding-up or composition or readjustment of debts,
(v) failed to controvert within 60 days or in a timely and appropriate manner,
or acquiesced in writing to, any petition filed against it in an involuntary
case under the Code, or (vi) taken any corporate action for the purpose of
effecting the foregoing;
 
(b)           the written consent of Friedman and Petrenko;
 
(c)           either Friedman or Petrenko owns fifty percent (50%) or less of
the shares of Stock that he owns as of the date hereof; and
 
(d)           the date of death of Friedman or Petrenko.
 
Upon the termination of this Agreement, Friedman and Petrenko may each surrender
to the Corporation the certificates representing his Stock, and the Corporation
shall issue to him in lieu thereof new certificates for an equal number of
shares without the endorsement set forth in Section 13 hereof.
 
SECTION 9.    Corporation Actions. The Corporation agrees that it will not make
any transfer of shares of Stock on the Corporation’s stock transfer books except
in accordance with, and otherwise will not take any action with respect to the
issuance of certificates representing shares of Stock to any proposed transferee
that violates, the terms of this Agreement. The Corporation agrees to so
instruct its transfer agent as to the requirements of this provision and to
issue shares of Stock with the legend set forth in Section 13 hereof, as
appropriate.
  
 
9

--------------------------------------------------------------------------------

 
  
SECTION 10.  Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective permitted successors,
assigns, heirs and legal representatives.
 
SECTION 11.  Applicable Law. This Agreement shall be governed by and construed
in accordance with the substantive laws of the State of Georgia, without regard
to application of the conflicts of laws principles of such jurisdiction. The
respective obligations of the parties hereunder shall be subject to compliance
with all applicable laws and regulations including, without limitation, the laws
of the State of Georgia.
 
SECTION 12.  Counterparts. This Agreement may be executed in any number of
counterparts all of which together shall constitute one and the same instrument.
 
SECTION 13.  Legends. Each certificate representing shares of Stock owned or
held by Friedman or Petrenko shall have, in addition to any other legends which
may be required or appropriate, endorsed thereon legends in substantially the
following forms:
 
“These securities are subject to the provisions of that certain Voting Agreement
among the corporation, the holder named on this certificate and certain other
stockholders of the corporation, as the same shall be amended from time to time,
and no transfer hereof may be made in violation thereof. A copy of said
Agreement is available for inspection at the offices of the corporation.”
 
SECTION 14.  Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given
or made as of the date delivered, mailed or transmitted, and shall be effective
upon receipt, if delivered personally, mailed by registered or certified mail
(postage prepaid, return receipt requested) to the parties at the following
addresses (or at such other address for a party as shall be specified by like
changes of address) or sent by electronic transmission to the telecopier number
specified below:
 
(a)           If to the Corporation or Friedman:
 
WES Consulting, Inc.
2745 Bankers Industrial Drive
Atlanta, GA 30360
Attn:                      Louis S. Friedman, President
Facsimile: [TO COME]
 
(b)           If to Petrenko:
 
Mr. Fyodor Petrenko
1095 Cranbury S. River Rd., Suite 7
Jamesburg, NJ  08831
Facsimile: [TO COME]
  
 
10

--------------------------------------------------------------------------------

 
    
SECTION 15.  Severability. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provisions were omitted.
 
[Signatures Next Page]
  
 
11

--------------------------------------------------------------------------------

 
  

IN WITNESS WHEREOF, the parties have executed this Voting Agreement,
individually or through its duly authorized officer, as the case may be, all as
of the date first written above.
 

 
WES CONSULTING, INC.
     
By: 
/s/ Louis S. Friedman
 
Name: Louis S. Friedman
 
Title: President and CEO
     
/s/ Fyodor Petrenko
 
FYODOR PETRENKO
     
/s/ Louis S. Friedman
 
LOUIS S. FRIEDMAN

  
 
12

--------------------------------------------------------------------------------

 
  